UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7594


ANTHONY COLEMAN,

                  Plaintiff - Appellant,

             v.

DR. FURMAN, MD, Physician; NURSE CUSHION BERRY, Lt. Nurse;
NURSE GAINS; MS. ROBINSON, Captain Medical Division; MR.
VENABLE, Major, Head of Kitchen Employee; MR. THOMPKIN, Lt.
Employee; SARGEANT HALL, (Mr.) Sgt. Employee; MR. SAGE,
Deputy Employee; MR. HARRIS, Deputy Employee; MR. DAVIS,
Deputy Employee; MR. PARHAM, Deputy Employee; JOHN DOE,
Dentist Employee,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00607-GBL-TCB)


Submitted:    February 19, 2009             Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Coleman seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice.    We have reviewed the record and find no reversible

error.   Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.   Coleman v. Furman, No. 1:08-cv-00607-GBL-TCB (E.D. Va.

filed July 20, 2008 & entered July 21, 2008).              We also deny

Coleman’s motion for the appointment of counsel.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid in the decisional process.

                                                                  DISMISSED




                                     2